UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MOHAMMED NAZIR BIN LEP,
        Petitioner,
                v.                                           Civil Action No. 09-0031 (JDB)
 BARACK OBAMA, et al.,
        Respondents.



                                            ORDER

       Upon consideration of [79] Respondents' Consent Motion to Deem Protected Information

Highlighted in the Accompanying Proposed Public Factual Return for ISN 10022, and a review

of that proposed public factual return, it is hereby ORDERED that Respondents' Motion is

GRANTED. The information identified by Respondents with green or gray highlighting in the

version of the factual return submitted under seal to the Court is deemed protected, pursuant to

paragraphs 10 and 34 of the Protective Order governing this proceeding. It is further

ORDERED that respondents file on the public record, through the Court's Electronic Case

Filing system, a public version of the factual return from which the information that was

highlighted in the proposed public version submitted to the Court has been redacted.

       SO ORDERED.


                                                                  /s/
                                                           JOHN D. BATES
                                                        United States District Judge


Date: December 22, 2011